UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 18, 2014 ANTHERA PHARMACEUTICALS,INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-34637 20-1852016 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 25801 Industrial Boulevard, SuiteB, Hayward, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (510) 856-5600 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01Notice of Delisting or Failure to Satisfy a Continued Listing Ruleor Standard; Transfer of Listing. On November 18, 2014, Anthera Pharmaceuticals,Inc. (“the Company”) received a letter from The Nasdaq Stock Market informing the Company that its most recent Form 10-Q for the period ended September 30, 2014 reported stockholders’ equity fell below the minimum of $10,000,000 for continued inclusion under Listing Rule5450(b)(1)(A). The letter stated that the Company may submit a plan to regain compliance to Nasdaq within 45 days of receipt of the letter.The Company intends to do so. If the plan is accepted, Nasdaq can grant an extension of up to 180 days for the Company to regain compliance. The letter has no immediate effect on the listing of the Company's common stock. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 24, 2014 Anthera Pharmaceuticals,Inc. By: /s/ May Liu May Liu Principal Accounting Officer
